Citation Nr: 1702152	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, including as secondary to service-connected right knee disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to September 1999.  

The current matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for a left knee disorder was denied therein.  The previously established 10 percent rating for the service-connected right knee disorder also was continued.  The Veteran appealed both determinations.  In May 2012, he and his fiancée K.H. testified at a videoconference hearing before the undersigned.  The Board remanded both of the aforementioned issues for additional development in September 2012.  In July 2015, the Board granted in part and denied in part the increased ratings with respect to the Veteran's service-connected right knee disabilities (a service-connected right knee disorder, excluding instability, as well as service-connected right knee instability).  Service connection for his left knee again was remanded for additional development.  Review of his claims file at this time shows that the Board can proceed with adjudication of this issue.  


FINDING OF FACT

The Veteran currently has degeneration as a left knee disorder, but it did not manifest within the first year following his separation from service and is related to his service or his service-connected right knee disorders.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorders, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.71a Diagnostic Codes 5003-5010 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter dated in July 2010 set forth the criteria for establishing service connection on a secondary basis, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how an initial rating and an effective date are assigned if service connection is granted.  It was prior to initial adjudication via the October 2010 rating decision.  Pursuant to the Board's September 2012 remand, a letter that month set forth the criteria for establishing service connection on a direct basis and reiterated the rest of the aforementioned.  Subsequent adjudication occurred via March 2013 and October 2015 supplemental statements of the case.  Mayfield, 444 F.3d at 1328; Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Finally, a September 2015 letter sent in compliance with the Board's July 2015 remand reiterated all of the aforementioned.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment and personnel records have been obtained by VA-as have post-service VA treatment records, to include per the Board's September 2012 remand.  None were obtained as a result of the Board's July 2015 remand because the Veteran did not respond to the September 2015 letter requesting his assistance in doing so.  Private treatment records are not available, as none were submitted or identified so that VA could attempt obtaining them.  In December 2012, the Veteran had a VA medical examination pursuant to the Board's September 2012 remand.  It is adequate in that it included review of his claims file, an interview and assessment of him, and a diagnosis.  It also included an etiology opinion, as an October 2010 VA medical opinion was deemed inadequate in the remand.  The Board's July 2015 remand also deemed this opinion inadequate.  So, an opinion that is adequate was rendered as directed in September 2015.  This determination is fully informed given the aforementioned.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its September 2012 and July 2015 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the remaining issue of this matter as being on appeal at the start of the May 2012 hearing.  The Veteran then was questioned, by his representative and the undersigned, about his left knee including as it relates to his right knee.  Finally, the undersigned stated that service connection for a left knee disorder involves relating such a disorder to his service or his service-connected right knee.  Submission of outstanding evidence was not suggested by the undersigned.  However, the undersigned questioned the Veteran on where he has received left knee treatment.  It is reiterated that, per his response, development to obtain VA treatment records subsequently was undertaken on remand.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310 (b).  Service-connected compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran's claim was filed in June 2010.  As early as a September 2001 VA medical examination, X-rays have confirmed degenerative arthritic changes in both knees.  VA treatment records contain a diagnosis of bilateral knee arthralgia by October 2004.  Bilateral mild knee osteoarthritis and chondromalacia patella were diagnosed in a February 2008 VA treatment record.  Severe degenerative joint disease (DJD) of the knees was diagnosed in a November 2010 VA treatment record, while VA treatment records note severe bilateral knee arthralgia by August 2012.  Bilateral knee DJD finally was diagnosed at the December 2012 VA medical examination.  

The Veteran, in sum, has had a left knee disorder since well before he filed his claim.  Arthralgia is defined as "pain in a joint."  Mykles v. Brown, 7 Vet. App. 372 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Pain alone, without an identifiable underlying condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  An identifiable underlying condition, arthritis/degeneration or DJD, is readily evident here based on the numerous diagnoses in that regard.  The only other diagnosis made is chondromalacia patella.  This diagnosis notably has been made only once, over two years prior to when the Veteran filed his claim.  Whether or not it qualifies as an accurate and current diagnosis accordingly is debatable.  In any event, chondromalacia patella is defined as "premature degeneration" or "abnormal softness" of the patellar cartilage.  Clyburn v. West, 12 Vet. App. 296 (1999); Rollings Brown, 8 Vet. App. 8 (1995); Odiorne v. Principi, 3 Vet. App. 456 (1992).  

Even if chondromalacia patella does qualify as an accurate current diagnosis, it denotes degeneration along with all the other current diagnoses.  Neither the Veteran nor his representative has argued that presumptive service connection should be granted.  Arthritis, another term for degenerative disease, is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a); 4.71a, Diagnostic Code 5003.  The Veteran served for over 9 years.  All was after December 31, 1946, and nearly all was during the period of war referred to for VA purposes as the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Yet there is no indication that the Veteran had any left knee degeneration, whether to a compensable or a lesser degree, between September 1999 when he separated from service and September 2000 one year later.  X-rays (or at least similar diagnostics) are required to confirm most types of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  There are none dated during the aforementioned period.  

Indeed, there are no relevant VA or private treatment records and no private medical examinations.  A VA medical examination was conducted in June 1999, prior to the Veteran's separation from service, but it does not concern his left knee.  As his list of complaints consisted mostly of joint problems to include such concerning his right knee, his failure to complain about his left knee is particularly significant.  There, in sum, was no reason to obtain X-rays or similar diagnostics of his left knee at that time.  In contrast, the Veteran did complain about his left knee at the September 2001 VA medical examination, but no diagnosis was made with respect to this knee.  It is reiterated that X-rays taken then revealed degenerative arthritic changes in it, however.  The first indication of left knee degeneration thus was not until approximately two years after the Veteran's separation from service.  This is one year too late to grant service connection on a presumptive basis.

The Veteran and his representative also have not argued that service connection should be granted on a direct basis.  Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects identified at a medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied trick or locked knee at his January 1990 entrance examination.  His lower extremities, which include his knees, were normal upon assessment.  It follows that no left knee defect was noted.  The presumption of soundness therefore applies.  As such, the relevant inquiry is whether or not the Veteran incurred a relevant injury or disease during his service as opposed to aggravated a pre-existing relevant injury or disease during this service.  

There is no indication that the Veteran incurred a disease of the left knee during his service.  He has not recounted any such disease.  Service treatment records additionally are silent in this regard.  With respect to the Veteran incurring a left knee injury during his service, service treatment records document the following.  Trick or locked knee was denied by the Veteran upon examination in June 1995, and his lower extremities were normal upon assessment.  His knees thus were the same as they were at his entrance examination over halfway through his service.  Yet he was diagnosed with left knee sprain in January 1997 after falling down stairs.  No additional entries were made concerning the Veteran's left knee from then until his separation in September 1999.  It is reiterated that his June 1999 VA medical examination did not concern this knee.  

While making no specific recounts of a left knee injury during service during the pendency of his claim, VA treatment records include the Veteran's recounts of chronic knee problems secondary to falling from a helicopter and from falling while rappelling during service.  He is competent to make such recounts because they relate his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  There are many factors to assess credibility after competency has been established, but discussion of them is unnecessary here.  It indeed is unclear whether the Veteran was recounting an injury to his left knee, his right knee, or both of his knees during service with respect to each of the aforementioned.  Assuming he was recounting a left knee injury, his January 1977 sprain is notable.  Service treatment records do not reflect that it was due to falling from a helicopter or while rappelling, but they do reflect that it was due to falling down stairs.  The Veteran, in sum, clearly incurred a left knee injury as the result of a fall (regardless of how) during service.

Neither the Veteran nor his representative has argued that his current left knee disorder is related to the aforementioned left knee sprain after falling during service.  Instead, they argue that his current left knee disorder is related to his service-connected right knee disorders.  They specifically argue that symptoms such as pain of these right knee disorders have caused him to overcompensate with his left knee.  This, in turn, has led to gait disturbance.  Lay statements sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question for several reasons.  These include the number of years that have passed since the Veteran's service, the various possible etiologies for his current left knee disorder, and the interplay of one knee on the other knee.  

Given that there is no indication that he has any medical background, the Veteran is a lay person.  He therefore is not competent when it comes to nexus here.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  His representative, who essentially reiterates his argument, accordingly is not either.  The only competent evidence concerning nexus, in sum, is medical evidence.  A VA certified physician's assistant opined in October 2010 that the Veteran's current left knee disorder was not caused by his service-connected right knee disorders but was more likely than not due to aging, obesity, musculoskeletal deconditioning due to physical inactivity, and genetic predisposition.  It was noted that medical literature did not support degenerative changes in one joint inducing the same in the contralateral joint.  This opinion was deemed inadequate in the Board's September 2012 remand because it did not consider whether the Veteran's current left knee disorder was aggravated by his service-connected right knee disorders.

In December 2012, the same certified physician's assistant opined that the Veteran's current left knee disorder was less likely than not related to his service or a result of his service-connected right knee disorders.  It was noted that there were no service treatment records regarding the left knee.  It also once again was noted that medical literature did not support a condition in a weightbearing joint being an etiological factor in the condition's presentation in the contralateral joint.  The first part of this opinion was deemed inadequate in the Board's July 2015 remand because the January 1997 service treatment record includes a diagnosis of left knee sprain after falling down stairs.  The second part was deemed inadequate because aggravation once again was not considered and because the Veteran's representative cited a study supporting a link between the same condition in both knees in an April 2015 Brief.

A VA staff physician opined in September 2015 that the Veteran's current left knee disorder was less likely than not related to his service, a result of his service-connected right knee disorders, or aggravated beyond natural progression by these disorders. (This last portion concerning aggravation is set forth not with the opinion recitation but in the rationale.)  It was noted that service treatment records did not reveal that he received any subsequent treatment, to include diagnostics, for his left knee following the January 1997 sprain.  The injury therefore was classified as minor.  No continuum was found between it and the Veteran's current left knee disorder.  Additionally, it was noted that the article cited by his representative in April 2015 indicates only that nociceptive mechanisms potentially promote pain in the contralateral knee due to neurogenic inflammation.  This was taken as suggesting that such mechanisms may be involved in exaggerating the pain experienced due to osteoarthritis of the knee.  

However, it was not taken to confirm that this condition in one knee causes it in the contralateral knee.  It next was noted that there are many risk factors for the development of osteoarthritis such as obesity.  This was found to have contributed more substantially to the Veteran's current left knee disorder than putative nociceptive mechanisms.  A medical opinion is assessed for adequacy based on the qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is reiterated that the Board finds the September 2015 VA medical opinion adequate.  Indeed, none of the aforementioned factors is problematic.

The September 2015 VA medical opinion indeed was rendered by a staff physician, a professional with years of medical education and training.  Although it was not rendered following an examination of the Veteran, the claims file was reviewed.  This review included review of the December 2012 VA medical examination during which he was interviewed as well as assessed.  There is no indication that the scope of these activities was insufficient at the time or that there was a need to undertake them again given the passage of time. (The Board's remand directive indeed was for another opinion, not another examination complete with opinion.)  Unequivocal language was used to express the opinion.  Finally, it is supported by a rationale which is based on accurate factual premises.  There indeed is no conflict between this rationale and service treatment records showing only an isolated left knee sprain.  There also is no conflict between it and VA treatment records which show that the Veteran is obese, having steadily gained weight over the years.

In a November 2010 VA treatment record, the Veteran indicated that he "blew up on steroids" given via injection to control his bilateral knee pain.  It is unclear whether he was referencing weight gain or something else.  To the extent he was referencing weight gain, his obesity cannot be attributed solely to steroid injections.  VA treatment records show that the Veteran received them in September and December 2007.  Whether or not they were given at any other time is unknown.  However, VA treatment records show that his weight increased before as well as after then.  That he may have gained weight from steroid injections due to pain to include in his left knee, in sum, does not undermine the rationale provided in support of the September 2015 VA medical opinion.  That this rationale is in agreement with a portion of the rationale supplied in support of the October 2010 VA medical opinion is notable.  

Both rationales cited the Veteran's obesity as a factor in his development of his current left knee disorders.  The October 2010 rationale went further than the September 2015 rationale by also citing other factors such as aging, musculoskeletal deconditioning due to physical inactivity, and genetic predisposition.  While the October 2010 opinion was deemed inadequate by the Board, it was not due to any deficiency with this rationale .  It rather was due to the failure to be encompassing of all potential theories of entitlement.  The opinion therefore is still carries some persuasive value as to the theory of entitlement addressed.  The September 2015 opinion is persuasive as to all potential theories of entitlement.  Only the December 2012 opinion, which the Board deemed inadequate due to deficiencies with both parts, lacks any persuasive value whatsoever.  In sum, no reliance is placed on it whereas some reliance is placed on the October 2010 opinion, and considerable reliance is placed on the September 2015 opinion.

In conclusion, service connection for a left knee disorder cannot be presumed.  It also has not been established on a direct or secondary basis.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence against service connection, including the October 2010 and September 2015 VA medical opinions, is probative.  Evidence for service connection, primarily coming from the Veteran, is significantly less probative.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to him.  Service connection for a left knee disorder is denied.


ORDER

Service connection for a left knee disorder, to include as secondary to the service-connected right knee disorders, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


